Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered April 5, 1994, which amended a prior judgment of the same court, rendered July 22, 1992, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant was originally convicted of attempted criminal sale of a controlled substance in the third degree by judgment rendered July 22, 1992. By decision and order dated November 29, 1993, this Court modified the judgment, on the law, by vacating the sentence imposed. As so modified, the judgment was affirmed, and the matter was remitted to the Supreme Court, Kings County for resentencing (People v Felder, 198 AD2d 516). The defendant was resentenced to a term of 71/2 to 15 years to run consecutively to a term of imprisonment imposed on an unrelated charge.
The consecutive nature of the sentence imposed on the defendant was based not on vindictiveness (cf., North Carolina v Pearce, 395 US 711), but on the objective information that the defendant had subsequently been convicted of two separate burglary charges after having been warned by the court, at the time of the plea, of the consequences of any such miscreancy on his part.
We reject the defendant’s contention that he was denied effective assistance of trial counsel at his resentencing, and the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Copertino and Joy, JJ., concur.